DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 11-17 are objected to because of the following informalities:
Applicant describes the second guiding portion to be inclined downward. Inclined downward is an oxymoron; Examiner suggests “angled downward”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow et al (US-20150218034-A1) and further in view of Marjonovic et al (US-20150165548-A1) and Itoh et al (US-20150299021-A1).
Regarding Claim 1, Bigelow teaches of a method of producing a glass roll (central portion 20 wound up in a roll, right side of Fig. 4), the method comprising: a conveying step along a longitudinal direction (travel direction 36 [0049]); a cutting step of irradiation the glass film with a laser beam from a laser irradiation apparatus (edge trimming apparatus 100 and laser 104 [0058]) separating the glass film into a non-product portion (first edge 16 trim and second edge 18 trim) and a product portion (central portion 20), and a take-up step of taking up the product portion into a roll shape [0067].
Bigelow teaches of winding the non-product portion generated from an end portion of the product portion in a width direction (edge trims 150 and 152) around a rod-shaped collecting member (Fig. 5-8, roll assembly 160 [0068]). Bigelow is motivated to collect edge trims to provide a cleaner environment for processing glass ribbons [0005]. Bigelow is silent on a thread-like peeled material and a leading device. In related laser irradiation of glass ends art, Marjanovic teaches of thread-like peeled material is generated from a similar laser cutting process [0162]. It would be obvious to one of ordinary skill in the art at the time of invention to collect and wind the thread-like peeled material generated during laser cutting to ensure a cleaner environment that reduces contaminants on the final product.
Modified Bigelow teaches of winding thread-like peeled material around a rod-shaped collecting member away from the product portion, but is silent on a leading device. In the same field of endeavor, Itoh teaches of a flap wheel that draws the glass in the conveyance direction. It would be obvious to one of ordinary skill in the art at the time of invention to use a leading device like a flap wheel to direct the peeled material away from the product portion to ward potential contaminants from the final product.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation 

Regarding Claim 2, according to modified Bigelow of Claim 1, according to modified Bigelow of Claim 1, Itoh shows the leading device (flap wheel) is above the glass ribbon and lowered into contact with the glass ribbon [0069]. It would be obvious to one of ordinary skill in the art that modified Bigelow would arrange the leading device above the collecting member to setup and ensure winding of the thread-like peeled material.

Regarding Claim 3 and 7, according to modified Bigelow of Claim 1 and 2, Itoh teaches of an endless flap wheel with projecting portions (Fig. 4).

Regarding Claim 4 and 8-10, according to modified Bigelow of Claim 1-3 and 7, modified Bigelow is silent on the leading device located on a downstream side of the collecting member; however, it has generally been recognized that to shift location of parts when the operation of the device is not .


Allowable Subject Matter
Claims 5-6 are 11-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 5 and 11-17, Bigelow shows a rod-shaped collecting member but is silent on it comprising three portions. Closest relevant prior art is Ikai et al (US-20190152826-A1) with common applicant and inventors teaches of a collecting member with two guiding portions in a downward direction (Fig. 5A). The above reference is within the one-year grace period of prior art.

Regarding Claim 6 and 18-20, Bigelow does not teach of a second guiding portion nor the relative location of the leading device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US-20120047957-A1 Dannoux et al teaches of cutting the edge of fragile material using a laser, generating a spiraled shape.
US-20200079679-A1 Mori et al teaches of thread-like peeled material Gf in Fig. 2 that is directed away from the product portion of the glass film in Fig. 3. Not considered prior art because of common Applicant and inventor.
US-20150183186-A1 Bigelow teaches of take up reels 100 above or below the glass film (Fig. 1).
US-20150251944-A1 Brackley teaches of a system that separates a non-product portion and a product portion of a glass film with a belt system to direct the ribbon and portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741